DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16, 24-25 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Eyndhoven et al. (EP 0 393 731 A1), in view of Puertas et al. (Mineralogical and microstructural characterization of alkali-activated fly/ash/slag pastes, Cement & Concrete Composites 25 (2003) 287-292), in view of Gong et al (US 2012/0152153).
Regarding claims 12, 29-30, 32 and 36
Eyndhoven teaches process where fly ash is used and separated into coarse and fine fractions and the coarse fraction is pre-heated to 1,000 C (column 5, lines 40-55). Eyndhoven then teaches that the pre-heated substance is supplied to a melting furnace to produce a melt (i.e. thermally treated) which is then cooled to produce a glass (i.e. reactive glass), which is then ground to the required fineness, then the ground material is mixed with the fine fraction of the fly ash (i.e. filler) and an activating substance (i.e. alkaline activator) (column 6, line 15 to column 7, line 10).
Although, Eyndhoven is silent as to the exact amounts of the reactive glass, filler and activator, Eyndhoven does teach or suggest all the other limitations of the claim. Further, Eyndhoven teaches that the raw material for making the hydraulic binding agent is not limited to fly ash, but that slag could be used as well (column 1, lines 14-26). However, Puertas teaches similar compositions are known where 60 % finely ground blast furnace slag (i.e. reactive glass) and 40 % fly ash (i.e. filler) are activated with 7 % NaOH (page 287, first column, second paragraph). Therefore, it would have been prima facie obvious to add to the teachings of Eyndhoven by using 60 % of the reactive glass, 40 % of the filler (fly ash) and 7 % NaOH (alkaline activator) with a reasonable expectation of success in forming a useful cement composition, as suggested by Puertas.
Eyndhoven teaches a process for preparing a cement composition comprising a melt of fly ash (33-52 % CaO, 9-25 % Al2O3, 23-45 % SiO2) and an activator (column 1, lines 1-13; column 2, lines 9-22). The amounts of the components of the glass of the reference overlap with the claimed amounts.  Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
The limitation of having a high initial strength is undefined, and as such adds little to the claimed invention to differentiate it over the prior art.
Although, Eyndhoven does not teach the use of sodium or potassium sulfate in combination with Ca(OH)2 as an activator, Eyndhoven does teaches the use of NaOH and Ca(OH)2 as activators (column 4, lines 47-50) in a geopolymer cement. However, Gong teaches that in geopolymer cements that at least one strength enhancer may be added into the activator solution, and that as an exemplary strength enhancer sodium sulfate is known (paragraph 0097). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Eyndhoven by including a strength enhancer such as sodium sulfate in the activator solution, with a reasonable expectation of success, and the expected benefit of increasing the strength of the composition, as suggested by Going.
Regarding claims 13 and 25
Eyndhoven teaches the inclusion of limestone (i.e. calcium carbonate, i.e. corrective substance) in the melt (column 5, line 56 to column 6, line 1). 
Regarding claim 14
Eyndhoven teaches that the carbon present in the fly ash is used as much as possible for the energy supply (column 5, lines 53-55), making the use of a solid fuel obvious.
Regarding claim 15
Eyndhoven teaches the melt is quenched (column 6, lines 29-32).
Regarding claims 16 and 33
Eindhoven does not explicitly teach the use of water, but teaches a binder with hydraulic properties implying that water will be used to cure the cementitious product. 
Although, the reference does not teach this order of addition, said order is seen as obvious, as it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Regarding claim 24
Eyndhoven teaches that the limestone (CaCO3) is converted to CaO through heating (i.e. calcined) (column 5, line 56 to column 6, line 1).
Regarding claim 31
As Eyndhoven teaches the CaO content is between 33 and 52 %, this combined with the fly ask as raw materials makes more than half the total mass of.
Regarding claim 34
Eyndhoven teaches the addition of limestone as an additive to the fly ash/slag. The amount of limestone added is dependent upon the amount of CaO desired in the final composition based upon the amount of CaO present in the fly ash/slag, and is well within the level of one of ordinary skill in the art to determine.
Regarding claim 35
Eyndhoven teaches the use of Ca(OH)2.
Regarding claim 37-38
	The limitations on compressive strength over time are properties of the composition and method. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Eyndhoven et al. (EP 0 393 731 A1), in view of Puertas et al. (Mineralogical and microstructural characterization of alkali-activated fly/ash/slag pastes, Cement & Concrete Composites 25 (2003) 287-292), in view of Gong et al (US 2012/0152153),
Regarding claim 39
Gong teaches that the strength enhancer maybe an alkali sulfate (claim 27), making the use of potassium sulfate obvious.

Claims 26-27 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eyndhoven et al. (EP 0 393 731 A1), in view of Puertas et al. (Mineralogical and microstructural characterization of alkali-activated fly/ash/slag pastes, Cement & Concrete Composites 25 (2003) 287-292), in view of Gong et al (US 2012/0152153), as applied to claims 12-16, 18, 24-25 and 29-36 above, in view of Hojaji et al. (US 2014/0371116).
Regarding claims 26-27
Although, Eyndhoven does not teach the claimed fuels, Eyndhoven does teach heating to make a glass. However, Hojaji teaches a method of making a glass where materials are melted, and the fuel used for heating includes solid fuels such as coal (abstract and paragraph 0155). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Eyndhoven by using coal as a solid fuel with a reasonable expectation of success, as suggested by Hojaji.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that the prior art fails to teach the alkaline activators recited. This is not persuasive as Eyndhoven teaches the use of Ca(OH)2 as an activator in a geopolymer cement, and Gong teaches that sodium sulfate may be added to the activator solution in a geopolymer cement as a strength enhancer. Therefore, there was clear motivation at the time of the invention to add sodium sulfate to an activator solution used for a geopolymer composition, and there is a reasonable expectation of success that the sodium sulfate would also add strength to the geopolymer composition of Eyndhoven. Further, applicants have submitted no evidence or sound scientific reasoning that one skilled in the art would not expect sodium sulfate enhance the strength of the geopolymer of Eyndhoven.
	Applicants argue that they achieve the surprising result of high early strength. This is not persuasive as applicants have not shown that the composition of Eyndhoven would not also possess the same early strength, nor have they shown that the skilled artisan would not expect a sodium sulfate used as a strength enhancer to enhance the strength of a geopolymer composition.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above, and in the final rejection dated 4/11/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734